UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-22852) Loeb King Trust (Exact name of registrant as specified in charter) 125 Broad Street 14th Floor New York, NY 10004 (Address of principal executive offices) (Zip code) David Hampson 125 Broad Street 14th Floor New York, NY 10004 (Name and address of agent for service) 212-483-7000 Registrant's telephone number, including area code Date of fiscal year end: 08/31/2014 Date of reporting period: 11/30/2014 Item 1. Schedule of Investments. Loeb King Alternative Strategies Fund Schedule of Investments November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 74.9% Consumer Discretionary - 18.4% AMC Networks, Inc. (a)(k) $ Coach, Inc. (k) Cumulus Media, Inc. (a) DIRECTV (a)(g) DISH Network Corp. (a)(g) Dollar General Corp. (a) Family Dollar Stores, Inc. (g) GNC Holdings, Inc. GTech Spa (b) Imvescor Restaurant Group, Inc. (b) International Game Technology (g)(k) Lin Media LLC (a) Loral Space & Communications, Inc. (a) Multimedia Games Holding Co., Inc. (a) Office Depot, Inc. (a) Sony Corp. (b) Starz (a)(k) Tim Hortons, Inc. CN (b)(g) Tim Hortons, Inc. US (b) Time Warner Cable, Inc. (g) TRW Automotive Holdings Corp. (a)(g) Vail Resorts, Inc. Vitamin Shoppe, Inc. (a) Total Consumer Discretionary Consumer Staples - 2.1% Boulder Brands, Inc. (a)(k) Chiquita Brands International, Inc. (a) Maple Leaf Foods, Inc. (b)(g) Mead Johnson Nutrition Co. (k) Rite Aid Corp. (a) Total Consumer Staples Energy - 3.7% Amec PLC - ADR (b) Apco Oil & Gas International, Inc. (a)(b) Baker Hughes, Inc. BP PLC - ADR (b) Dresser-Rand Group, Inc. (a) Renewable Energy Group, Inc. (a) Syntroleum Corp. (a)(f) Total Energy Shares Value Financials - 14.4% Ally Financial, Inc. (a)(g)(k) $ Aozora Bank Ltd. (b)(g) Bank of Kentucky Financial Corp. Capmark Financial Group, Inc. Carfinco Financial Group, Inc. (b) Cascade Bancorp (a) Chong Hing Bank Ltd. (b) 16 35 Dab Bank AG (b) Dah Sing Banking Group Ltd. (b) Dah Sing Financial Holdings Ltd. (b) Dime Community Bancshares, Inc. EME Reorganization Trust (f) ESB Financial Corp. Federal Home Loan Mortgage Corp. (a) Federal National Mortgage Association (a) Franklin Financial Corp. (a) Hudson City Bancorp, Inc. Hudson Valley Holding Corp. Intervest Bancshares Corp. Meadowbrook Insurance Group, Inc. (g) National Interstate Corp. (g) OmniAmerican Bancorp, Inc. (g) Protective Life Corp. (g) Rescap Liquidation Trust Susquehanna Bancshares, Inc. SWS Group, Inc. (a) Valley Financial Corp. Total Financials Health Care - 15.7% Actavis PLC (a)(b)(k) Allergan, Inc. (g)(k) AstraZeneca PLC - ADR (b) Carefusion Corp. (a) Covance, Inc. (a) Covidien PLC (b)(k) Endo International PLC (a)(b) Extendicare, Inc. (b) Gentiva Health Services, Inc. (a) Glaxosmithkline PLC - ADR (b) Pfizer, Inc. (k) Salix Pharmaceuticals Ltd. (a) Sanofi - ADR (b) Smith & Nephew PLC - ADR (b) Symmetry Medical, Inc. (a) Zoetis, Inc. (k) Total Health Care Shares Value Industrials - 1.7% American Airlines Group, Inc. (k) $ B/E Aerospace, Inc. (a) Horizon Lines, Inc. (a) R.R. Donnelley & Sons Co. (k) Republic Airways Holdings, Inc. (a) Vicwest, Inc. (b) Total Industrials Information Technology - 13.3% BlackBerry Ltd. (a)(b) BTU International, Inc. (a) Cimatron Ltd. (a)(b) Compuware Corp. (g)(k) Concur Technologies, Inc. (a) Conversant, Inc. (a)(k) Covisint Corp. (a)(g) Cree, Inc. (a) eBay, Inc. (a)(k) Exact Holding NV (b) International Rectifier Corp. (a) Juniper Networks, Inc. Marvell Technology Group Ltd. (b) Nokia Corp. - ADR (b) Nuance Communications, Inc (a)(k) NVIDIA Corp. (k) Oplink Communications, Inc. Quantum Corp. (a) Reald, Inc. (a) RF Micro Devices, Inc. (a) Sapient Corp. (a) Shanda Games Ltd. - ADR (a)(b) Shoretel, Inc. (a) Tibco Software, Inc. (a)(g) TriQuint Semiconductor, Inc. (a) Zillow, Inc., Class A (a) Total Information Technology Materials - 4.8% Barrick Gold Corp. (b) KWG Resources, Inc. (a)(b) Newmont Mining Corp. (g) Rockwood Holdings, Inc. Sigma Aldrich Corp. (g) Solitario Exploration & Royalty Corp. (a) Taminco Corp. (a) Taseko Mines Ltd. (a)(b) Total Materials Shares Value Telecommunication Services - 0.3% Globalstar, Inc. (a)(k) $ Total Telecommunication Services Utilities - 0.5% Cleco Corp. Primary Energy Recycling Corp. (a)(b) Total Utilities TOTAL COMMON STOCKS (Cost $25,109,445) PREFERRED STOCKS - 0.1% Financials - 0.1% Ally Financial, Inc., Series G, 7.00% (c)(k) 31 Federal Home Loan Mortgage Corp., Series V, 5.57% (a) Federal Home Loan Mortgage Corp., Series W, 5.66% (a) Total Financials TOTAL PREFERRED STOCKS (Cost $39,531) REITS - 3.8% American Realty Capital Healthcare Trust, Inc. Amreit, Inc. Aviv REIT, Inc. Glimcher Realty Trust Strategic Hotels and Resorts, Inc. Winthrop Realty Trust TOTAL REITS (Cost $1,279,798) Principal CORPORATE BONDS - 2.3% Consumer Discretionary - 0.2% Cengage Learning Acquisitions, Inc., 12.00%, 6/30/2019 (c)(f)(h)(j) $ Visant Corp., 10.00%, 10/1/2017 Total Consumer Discretionary Energy - 0.3% Athlon Holdings, 7.38%, 4/15/2021 Overseas Shipholding Group, Inc., 8.13%, 3/30/2018 Total Energy Financials - 0.8% GFI Group, Inc., 10.38%, 7/19/2018 (i) KCG Holdings, Inc., 8.25%, 6/15/2018 (c) Lehman Brothers Holdings, Inc., 5.63%, 12/31/2014 (h) Total Financials Health Care - 0.7% Biomet, Inc., 6.50%, 10/1/2020 Gentiva Health Services, Inc., 11.50%, 9/1/2018 Total Health Care Principal Value Information Technology - 0.2% Avaya, Inc., 10.50%, 3/1/2021 (c) $ $ Total Information Technology Materials - 0.1% Verso Paper Corp., 11.75%, 1/15/2019 Total Materials TOTAL CORPORATE BONDS (Cost $804,374) BANK LOANS - 1.1% Amaya Gaming Group, Inc., 8.00%, 7/29/2022 (d) CRC Health Group, Inc., 9.00%, 9/28/2021 (d) Energy Future Intermediate Holding, 4.25%, 6/10/2016 (d)(h) Fairpoint Communications, Inc., 7.50%, 2/14/2019 (d) 93 94 Harland Clarke Holdings, 6.00%, 8/2/2019 (d) HCA Holdings, Inc., 2.91%, 3/31/2017 (d) HD Supply, Inc., 4.00%, 10/12/2017 (d) Manwin Licensing International, 14.00%, 10/4/2018 (d) NRG Energy, Inc., 2.75%, 7/1/2018 (d) Reynolds Group, 4.00%, 12/1/2018 (d) Samson Investment Co., 5.00%, 9/25/2018 (d) Texas Competitive Electrical Holdings Co., 3.75%, 5/13/2016 (d) TransDigm, Inc., 3.50%, 2/14/2017 (d) Twin River, 5.25%, 4/10/2020 (d) TOTAL BANK LOANS (Cost $365,091) PURCHASED OPTIONS - 0.5% Contracts (e) Call Options - 0.0% AMC Networks, Inc. (k) Expiration: December 2014, Exercise Price: $65.00 21 BGC Partners, Inc. Expiration: December 2014, Exercise Price: $10.00 63 0 CME Group, Inc. Expiration: December 2014, Exercise Price: $87.50 10 Cogent Communications Holdings, Inc. Expiration: January 2015, Exercise Price: $35.00 10 Conns In Cll Opt 12/1439 Expiration: December 2014, Exercise Price: $39.00 10 Covidien PLC (k) Expiration: January 2015, Exercise Price: $110.00 28 0 Digital River, Inc. Expiration: December 2014, Exercise Price: $26.00 18 0 Expiration: December 2014, Exercise Price: $27.00 17 0 DISH Network Corp. Expiration: December 2014, Exercise Price: $70.00 8 Dollar Tree, Inc. Expiration: January 2015, Exercise Price: $70.00 5 Joy Global, Inc. Expiration: January 2015, Exercise Price: $65.00 5 10 Nuance Communications, Inc (k) Expiration: January 2015, Exercise Price: $18.00 18 0 Contracts (e) Value Office Depot, Inc. Expiration: January 2015, Exercise Price: $7.00 64 $ Expiration: January 2015, Exercise Price: $8.00 31 Smith & Nephew PLC Expiration: December 2014, Exercise Price: $40.00 3 0 Put Options - 0.5% Actavis PLC (k) Expiration: December 2014, Exercise Price: $255.00 12 Expiration: December 2014, Exercise Price: $260.00 9 American Airlines Group, Inc. (k) Expiration: December 2014, Exercise Price: $38.00 27 Annaly Capital Management, Inc. Expiration: January 2015, Exercise Price: $8.00 3 6 B/E Aerospace, Inc. Expiration: January 2015, Exercise Price: $85.00 21 Expiration: January 2015, Exercise Price: $95.00 8 Burger King Worldwide, Inc.(k) Expiration: January 2015, Exercise Price: $40.00 32 CBOE Russell 2000 Index Expiration: December 2014, Exercise Price: $1,140.00 1 Expiration: January 2015, Exercise Price: $1,180.00 1 Comcast Corp. Expiration: April 2015, Exercise Price: $50.00 43 Compuware Corp. (k) Expiration: February 2015, Exercise Price: $10.00 33 0 Covidien PLC (k) Expiration: December 2014, Exercise Price: $70.00 21 0 Expiration: January 2015, Exercise Price: $90.00 28 Digital River, Inc. Expiration: December 2014, Exercise Price: $24.00 9 0 eBay, Inc. (k) Expiration: December 2014, Exercise Price: $45.00 19 95 Globalstar, Inc. (k) Expiration: April 2015, Exercise Price: $3.00 GoPro, Inc. Expiration: April 2015, Exercise Price: $50.00 5 Hertz Global Holdings, Inc. Expiration: January 2015, Exercise Price: $16.00 21 International Game Technology (k) Expiration: January 2015, Exercise Price: $16.00 8 0 iShares Russell 2000 Index Expiration: December 2014, Exercise Price: $112.00 22 Expiration: December 2014, Exercise Price: $114.00 54 Expiration: January 2015, Exercise Price: $114.00 39 Expiration: January 2015, Exercise Price: $118.00 24 Juniper Networks, Inc. Expiration: December 2014, Exercise Price: $20.00 21 84 Expiration: January 2015, Exercise Price: $21.00 21 M&T Bank Corp. Expiration: January 2015, Exercise Price: $125.00 4 Expiration: January 2015, Exercise Price: $130.00 8 Expiration: January 2015, Exercise Price: $135.00 4 Contracts (e) Value Mead Johnson Nutrition Co. (k) Expiration: December 2014, Exercise Price: $90.00 7 $ 7 NVIDIA Corp. (k) Expiration: December 2014, Exercise Price: $19.00 42 Office Depot, Inc. Expiration: December 2014, Exercise Price: $6.00 0 Southside Bancshares, Inc. Expiration: January 2015, Exercise Price: $40.00 8 SPDR S&P 500 Index (k) Expiration: January 2015, Exercise Price: $200.00 14 Expiration: January 2015, Exercise Price: $201.00 21 Expiration: January 2015, Exercise Price: $207.00 8 Expiration: December 2014, Exercise Price: $205.00 21 Expiration: December 2014, Exercise Price: $205.50 21 Expiration: December 2014, Exercise Price: $206.00 21 Starz (k) Expiration: December 2014, Exercise Price: $25.00 41 0 Tesla Motors, Inc. Expiration: January 2015, Exercise Price: $190.00 2 Expiration: March 2015, Exercise Price: $190.00 2 Weight Watchers International, Inc. Expiration: January 2015, Exercise Price: $16.00 3 0 TOTAL PURCHASED OPTIONS (Cost $259,175) Total Investments (Cost $27,857,414) - 82.7% $ Other Assets in Excess of Liabilities - 17.3% TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing. (b) Foreign security. (c) Restricted security as defined in Rule 144(a) under the Securities Act of 1933.Purchased in private placement transaction; resale to the public may require registration or may extend only to qualified institutional buyers.At November 30, 2014, the market value of these securities total $173,512 which represents 0.5% of total net assets. (d) Variable rate security.The rate shown represents the rate at November 30, 2014. (e) Each contract is equivalent to 100 shares of common stock. (f) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser. Such values are approved on a quarterly basis by the Board of Trustees. The total fair value of such long securities at November 30, 2014 is $80,243 which represents 0.24% of net assets. (g) All or a portion of the security has been pledged in connection with open short securities and written option contracts. (h) Represents a security in default. (i) Represents a step bond. The rate shown represents the rate at November 30, 2014. (j) Illiquid security, a security may be considered illiquid if it lacks a readily available market as of November 30, 2014 the value of these investments was $3,225 or 0.00% of total net assets. (k) Subject to call option written. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The following information for the Fund is presented on an income tax basis as of November 30, 2014*: Cost of Investments $ Gross Unrealized Appreciation Gross Unrealized Depreciation ) Net Unrealized Gain/(Loss) $ ) *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. Loeb King Alternative Strategies Fund Schedule of Securities Sold Short (a) November 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 22.0% Consumer Discretionary - 6.4% Amazon.com, Inc. $ Ascent Capital Group, Inc. Burger King Worldwide, Inc. Charter Communications, Inc. Comcast Corp. Conns, Inc. Dicks Sporting Goods, Inc. DISH Network Corp. Dollar General Corp. Liberty Global PLC - Series C (b) Liberty Global PLC - A (b) Media General, Inc. Office Depot, Inc. Sally Beauty Holdings, Inc. Tesla Motors, Inc. Time Warner Cable, Inc. TRW Automotive Holdings Corp. Vail Resorts, Inc. Walt Disney Co. Total Consumer Discretionary Consumer Staples - 0.2% Danone - ADR (b) Darling Ingredients, Inc. Mead Johnson Nutrition Co. Total Consumer Staples Energy - 1.5% Dresser-Rand Group, Inc. Halliburton Co. Kinder Morgan, Inc. Penn Virginia Corp. Renewable Energy Group, Inc. Spartan Energy Corp. (b) 1 2 Total Energy Financials - 4.2% Ally Financial, Inc. Bank Of The Ozarks, Inc. BB&T Corp. BNC Bancorp CME Group, Inc. Hilltop Holdings, Inc. M&T Bank Corp. Southside Bancshares, Inc. Sterling Bancorp Towne Bank Wesbanco, Inc. Total Financials Shares Value Health Care - 2.6% Allergan, Inc. $ Auxilium Pharmaceuticals, Inc. Becton Dickinson & Co. Johnson & Johnson Kindred Healthcare, Inc. Laboratory Corporation of America Holdings Medtronic, Inc. Smith & Nephew PLC - ADR Steris Corp. Stryker Corp. Zimmer Holdings, Inc. Total Health Care Industrials - 0.7% Hertz Global Holdings, Inc. Koninklijke Philips NV - ADR (b) Pike Corp. United Rentals, Inc. Total Industrials Information Technology - 4.1% Alibaba Group Holding Ltd. - ADR (b) Alliance Data Systems Corp. Amtech Systems, Inc. Concur Technologies, Inc. Conversant, Inc. Digital River, Inc. eBay, Inc. Nokia Corp. - ADR Peregrine Semiconductor Corp. Qualcomm, Inc. Reald, Inc. RF Micro Devices, Inc. Sierra Wireless, Inc. (b) Splunk, Inc. TriQuint Semiconductor, Inc. Trulia, Inc. Total Information Technology Materials - 0.8% Albemarle Corp. Asanko Gold, Inc. (b) 1 2 B2Gold Corp. (b) Cliffs Natural Resources, Inc. Platform Specialty Products Corp. Taseko Mines Ltd. (b) Total Materials Telecommunication Services - 1.3% AT&T, Inc. Cogent Communications Holdings, Inc. Consolidated Communications Holdings, Inc. 1 27 Verizon Communications, Inc. Total Telecommunication Services Shares Value Utilities - 0.2% Entergy Corp. $ Exelon Corp. Total Utilities TOTAL COMMON STOCKS (Proceeds $7,160,039) PREFERRED STOCKS - 0.0% Consumer Discretionary - 0.0% Cengage Learning, Inc. (d) 85 Total Consumer Discretionary TOTAL PREFERRED STOCKS (Proceeds $3,206) REITS - 1.7% Omega Healthcare Investment, Inc. Ventas, Inc. Washington Prime Group, Inc. TOTAL REITS (Proceeds $581,813) CORPORATE BONDS - 0.5% Principal Energy - 0.2% Encana Corp., 5.90%, 12/1/2017 (b) $ Samson Investment Co., 9.75%, 2/15/2020 (c) Total Energy Financials - 0.3% Jefferies Group LLC, 5.13%, 4/13/2018 Total Financials TOTAL CORPORATE BONDS (Proceeds $160,354) Shares EXCHANGE TRADED FUNDS - 9.7% Hang Seng Investment Index Funds Series - H Share Index ETF (b) iShares FTSE A50 China Index ETF Fund (b) iShares iBoxx $ High Yield Corporate Bond ETF iShares MSCI South Korea Capped ETF iShares MSCI Spain Capped ETF iShares Russell 2000 Index ETF Market Vectors Gold Miners ETF Market Vectors Pharmaceutical ETF Market Vectors Semiconductor ETF Nomura Nikkei 225 Index ETF (b) Nomura TOPIX ETF (b) Powershares QQQ Trust Series 1 SPDR S&P 500 Index ETF SPDR S&P Biotech ETF SPDR S&P Regional Banking ETF SPDR S&P Retail ETF TOTAL EXCHANGE TRADED FUNDS (Proceeds $3,223,290) Shares Value CLOSED-END FUNDS - 0.4% Prospect Capital Corp. $ TOTAL CLOSED-END FUNDS (Proceeds $153,793) Principal U.S. GOVERNMENT NOTES - 0.3% United States Treasury Notes, 1.38%, 7/31/2018 $ TOTAL US GOVERNMENT NOTE (Proceeds $85,946) Total Securities Sold Short (Proceeds $11,368,441) - 34.6% $ As of November 30, 2014 securities and cash collateral of $19,474,084 has been pledged in connection with open short securities and written options contracts. ADR American Depository Receipt PLC Public Limited Company (a) Non-income producing. (b) Foreign security. (c) Represents a step bond. The rate shown represents the rate at November 30, 2014. (d) Securities for which market quotations are not readily available are valued at fair value determined by the Adviser. Such values are approved on a quarterly basis by the Board of Trustees. The total fair value of such short securities at November 30, 2014 is $2,263 which represents 0.00% of net assets. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Loeb King Alternative Strategies Fund Schedule of Options Written November 30, 2014 (Unaudited) Number of Contracts (a) Value CALL OPTIONS Actavis PLC Expiration: December 2014, Exercise Price: $280.00 6 Allergan, Inc. Expiration: December 2014, Exercise Price: $190.00 4 Ally Financial, Inc. Expiration: December 2014, Exercise Price: $22.00 10 Expiration: December 2014, Exercise Price: $22.50 10 Expiration: December 2014, Exercise Price: $23.00 22 AMC Networks, Inc. Expiration: December 2014, Exercise Price: $55.00 21 Expiration: December 2014, Exercise Price: $70.00 21 American Airlines Group, Inc. Expiration: December 2014, Exercise Price: $40.00 27 Burger King Worldwide, Inc. Expiration: January 2015, Exercise Price: $40.00 9 Coach, Inc. Expiration: December 2014, Exercise Price: $36.00 10 Expiration: January 2015, Exercise Price: $37.50 8 Compuware Corp. Expiration: February 2015, Exercise Price: $11.00 Conversant, Inc. Expiration: December 2014, Exercise Price: $35.00 41 Covidien PLC Expiration: January 2015, Exercise Price: $100.00 56 eBay, Inc. Expiration: December 2014, Exercise Price: $52.50 19 Globalstar, Inc. Expiration: April 2015, Exercise Price: $5.00 Expiration: April 2015, Exercise Price: $6.00 96 International Game Technology Expiration: January 2015, Exercise Price: $18.00 8 Mead Johnson Nutrition Co. Expiration: December 2014, Exercise Price: $95.00 6 Expiration: December 2014, Exercise Price: $105.00 7 Nuance Communications, Inc Expiration: January 2015, Exercise Price: $16.00 51 NVIDIA Corp. Expiration: December 2014, Exercise Price: $20.00 42 Pfizer, Inc. Expiration: December 2014, Exercise Price: $30.00 11 R.R. Donnelley & Sons Co. Expiration: December 2014, Exercise Price: $17.00 21 Starz Expiration: December 2014, Exercise Price: $35.00 41 Zoetis, Inc. Expiration: December 2014, Exercise Price: $42.00 14 PUT OPTIONS Boulder Brands, Inc. Expiration: December 2014, Exercise Price: $7.50 21 SPDR S&P 500 Expiration: December 2014, Exercise Price: $201.50 21 Expiration: December 2014, Exercise Price: $200.50 21 Total Options Written (Premiums received $96,497) $ As of November 30, 2014 securities and cash collateral of $19,474,084 has been pledged in connection with open short securities and written options contracts. (a) Each contract is equivalent to 100 shares of common stock. Loeb King Alternative Strategies Fund Schedule of Total Return Swaps November 30, 2014 (Unaudited) Number of Unrealized Termination Interest Rate Contracts Notional Appreciation/ Reference Entity Counterparty Date Receive/(Pay) (a) Long/(Short) Amount (b) (Depreciation) Advanced Computer Software Group PLC J.P. Morgan Chase 2015-01-23 % $ $ Allocate Software PLC J.P. Morgan Chase 2015-01-23 % ) Amec PLC J.P. Morgan Chase 2015-01-23 % ) ) AstraZeneca PLC J.P. Morgan Chase 2015-01-23 % B2Gold Corp. J.P. Morgan Chase 2015-10-05 % ) C&C Group PLC J.P. Morgan Chase 2015-07-22 % ) Cia De Distribucion Integral J.P. Morgan Chase 2015-07-22 % CJ Hellovision Co., Ltd. J.P. Morgan Chase 2015-11-25 % CJ O Shopping Co., Ltd. J.P. Morgan Chase 2015-11-25 % ) Corio NV J.P. Morgan Chase 2015-07-22 % Daisy Group PLC J.P. Morgan Chase 2015-01-23 % ) Danone J.P. Morgan Chase 2015-07-22 )% ) ) ) Exact Holding NV J.P. Morgan Chase 2015-07-22 % Greene King PLC J.P. Morgan Chase 2015-01-23 % ) ) Holcim Ltd. J.P. Morgan Chase 2015-07-22 )% ) ) ) Hurtigruten Group Asa J.P. Morgan Chase 2015-07-31 % ) Igas Energy PLC J.P. Morgan Chase 2015-01-23 –
